NEUBERGER BERMAN EQUITY FUNDS CLASS R3 DISTRIBUTION AND SERVICES AGREEMENT SCHEDULE A The Series currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Partners Fund Neuberger Berman Real Estate Fund Neuberger Berman Regency Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Date:June 7, 2010
